DETAILED ACTION
This action is responsive to application filed on May 27th, 2021. 
Claims 21~38 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the disclosure is objected to because the current title, “Controlling the handling of communication sessions”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It lacks the necessary level of detail to differentiate Applicant’s SIP/HTTP script based communication session control from others (i.e. a title clearly indicative of the invention to which the claims are directed).
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.
The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
the current abstract merely repeats the claim language and does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 27~30, 32~34, 37, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatras (U.S 2018/0159901).
Regarding Claim 21,
Chatras taught a method of operating an application server (Website Application Server 310) of a network for controlling handling of a communication session, the method comprising: 
generating a script executable by a first user equipment, wherein execution of the script at the first user equipment controls handling of a communication session between the first user equipment and a second user equipment [¶63, the terminal T1 transmits during step E4 a request for access to a WebRTC service offered by the server S, referred to as a session request to the server S and the session request to the server S contains the identifier of the terminal T2. Note: It is implied at this step that the server S prepares a script to send to the terminal T1]; and

Regarding Claim 22,
Chatras taught wherein the method comprises: receiving, from the first user equipment, an indication of one or more capabilities of the first user equipment; and generating the script executable by the first user equipment based on the one or more capabilities of the first user equipment [¶64, retrieving information from the terminal such as for example the available codecs; ¶65, SIP message contains the SDP for a set of codecs that can be used].
Regarding Claim 27,
Chatras taught wherein the establishment request comprises a session initiation protocol (SIP) session establishment request and the communication session comprises a SIP communication session; and/or the establishment request comprises a hypertext transfer protocol (HTTP) session establishment request and the communication session comprises a HTTP communication session [¶15, HTTP or SIP messages].
Regarding Claim 32,
Chatras taught wherein the method comprises, prior to executing the script, determining that the establishment request is a multipart establishment request [¶15, terminal connects to a WebRTC server and receives an HTML or JavaScript code form which implies data is sent using multipart over to the WebRTC server] .
Regarding Claim 33,

Regarding Claim 34,
Chatras taught wherein the method comprises receiving a user input associated with the handling of the communication session [¶28, session established once contact is selected from an address book].
Regarding Claims 28~30, 37, and 38, the claims are similar in scope to claims 21, 22, 27, and 32~34 and therefore, rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chatras in view of Toshniwal et al. hereinafter Toshniwal (U.S 2012/0303831). 
Regarding Claim 23 and 31,
Chatras did not specifically teach wherein the method comprises: receiving, from the first user equipment, a registration request for the first user equipment to register with the application server; wherein the registration request comprises the indication of the one or more capabilities of the first user equipment.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Toshniwal’s teaching of receiving, from the first user equipment, a registration request for the first user equipment to register with the application server; wherein the registration request comprises the indication of the one or more capabilities of the first user equipment with the teachings of Chatras, because the combination would ensure that the capabilities advertised by one user device to other devices reflect the current status of services authorized and available for the user device [Toshniwal: ¶5].
Regarding Claim 26,
Chatras did not specifically teach wherein the method comprises: determining whether the first user equipment and/or second user equipment is trusted; and if the first user equipment and/or second user equipment is trusted, transmitting the establishment request comprising the script to the first user equipment.
Toshniwal taught determining whether the first user equipment and/or second user equipment is trusted; and if the first user equipment and/or second user equipment is trusted, transmitting the establishment request comprising the script to the first user equipment [¶32, server 108 receives a SIP REGISTER request from the user device 104. In response, the server 108 retrieves from the policy database 112 policy data about the service authorization and availability status corresponding to the user device 104; ¶33, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Toshniwal’s teaching of determining whether the first user equipment and/or second user equipment is trusted; and if the first user equipment and/or second user equipment is trusted, transmitting the establishment request comprising the script to the first user equipment with the teachings of Chatras, because the combination would improve the security of an IMS network by preventing unauthorized devices to register in the network.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chatras in view of Lloyd (U.S Patent 8,725,849). 
Regarding Claim 35,
Chatras in view of Lloyd taught wherein the method comprises caching the script in a cache of scripts, wherein each script is cached with a unique identifier (C8:4~13, requested content (HTML file) stored in cache 420. The cache 420 includes resource identifier (i.e. URL)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Lloyd’s teaching of caching the script in a cache of scripts, wherein each script is cached with a unique identifier with the teachings of Chatras, because the combination can be advantageous in reducing network load and increase performance (C1:23~25).
Regarding Claim 36,
Chatras in view of Lloyd wherein the script has an associated validity period; and wherein the method comprises purging the script from the cache on expiry of the .
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.